Citation Nr: 1449563	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent, prior to May 25, 2010, and from August 1, 2010, for left knee post-traumatic degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A September 2010 rating decision assigned a temporary 100 percent evaluation effective May 25, 2010, through September 30, 2010, based on a period of convalescence.  In the March 2010 substantive appeal, the Veteran requested a personal hearing before the Board.  

In a July 2014 letter, the RO informed the Veteran of a Board hearing scheduled in September 2014.  This letter, however, was returned as undeliverable.  On this basis, the Board cannot find that the Veteran received notice of the hearing.  Therefore, after ensuring that the RO has the Veteran's current address, the Travel Board should be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After ensuring that the Veteran's current address is of record, reschedule the Veteran for a Travel Board hearing.

Accordingly, these matters are hereby REMANDED for the following action:

After ensuring  that the Veteran's current address is of record, reschedule the Veteran for a Travel Board hearing.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




